PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/668,154
Filing Date: 3 Aug 2017
Appellant(s): Carey et al.



__________________
Michael L. Gostkowski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 18 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 2-3 and 24-25 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Speer, US 5,460,115 or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Speer's description in column 5 lines 10-12.
Claims 16, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speer as applied to claim 2 above, alone.
Claims 2-3, 16, and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speer, US 5,460,115 in view of Edouart, US 4,991,994.
Claims 6, 10-13,15, and 17 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Edouart, US 4,991,994 in view of Attar, US 6,505,994 B1.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edouart in view of Attar as applied to claim 6 above, and further in view of Dixon, US 4,445,803.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edouart, US in view of Attar as applied to claim 12 above, and further in view of Lee, US 1,746,312.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Claims 2-3 and 24 are rejected under the judicially created doctrine of double patenting as being directed to the same invention as that set forth in Figures 15-17 of United States Patent No. D860,845.
Claims 6 and 12 are rejected under the judicially created doctrine of double patenting as being directed to the same invention as that set forth in Figures 29-31 and 43-45 of United States Patent No. D860,845.
Since the utility claims do not require a second protective shield and a second protective rib, the two-way distinctness test is not met as required with design-utility situations.  The double patenting rejections have been withdrawn.

(2) Response to Argument
It is noted that Appellant has not attempted to respond to the rejection under 112, second paragraph, to claim 18.  Appellant has not even addressed it in the Appeal Brief.
Regarding the 102/103 rejection to claim 2 using Speer, Appellant argues (bottom of the page numbered “14”) that Speer does not even discuss spray or spray backlash at all.  However, there is no requirement that the written description in the prior art must touch on every detail.  Speer does not need to speak to the widths explicitly.  As shown, Speer teaches a first protective shield extending a protective shield width from the first side of the stand above the first reflective portion to substantially shield the first reflective portion from being obscured by fluid road treatment material when the fluid road treatment material is sprayed down from above the protective shield toward the road surface or base and a protective rib extending a protective rib width from the first side of the stand below the first reflective portion, the first protective rib width being shorter than the first protective shield width, the 
Appellant further argues (on the page numbered “16”) that “Speer’s specification clearly does not explicitly disclose ‘the first protective rib width being shorter than the first protective shield width.’  Particularly, there is no explicit assertion of this limitation in the description and no dimensions or proportions for the ledges 28 that would allow one to directly compare one ledge width to another.”  However, there is no requirement that Speer explicitly disclose this in the written description.  It is clearly shown in Figure 1 of Speer.  Appellant argues (in the last paragraph of the page numbered “16”) that Examiner is eyeballing to measure the ledges.  This argument is improper because Examiner did not rely on a measurement at all.  Never in the rejection did Examiner rely on a measurement.  Observing what is clearly shown is not the same as relying on a measurement.
Regarding Examiner’s line drawing to show why it would be an obvious modification to make the first protective rib width shorter than the first protective shield width, Appellant argues (in the middle of the page numbered “18”) that “Speer does not directly describe any particular radius of curvature or how a marker might bend such as might support which of the above scenarios is most likely.”  Examiner agrees.  In fact, there could be other outcomes, but that is not the point.  The point is to show that an engineer could come to this conclusion in designing.
Appellant argues (on the page numbered “20”) that Figure 3 of the instant application shows reasonable trajectories for downward spray and spray backsplash on the pavement marker.  However, Figure 3 is not reliable since trajectories of backsplash are based on many factors, including the angle of the spray, the viscosity of the spray, amongst many other factors.  It appears that Appellant conveniently drew “trajectories” that work.  Further, a “downward spray” is not merely eleven distinct lines of drops as shown in Figure 3.  Any perpendicular rib will inherently prevent some backsplash.  
Appellant argues (on the page numbered “21”) that “Speer does not even mention either of downward spray or backsplash at all” and that “Speer is largely silent on the entire installation process”.  Again, Speer does not need to explicitly disclose that.  Appellant further argues that Examiner failed to consider the functional limitations, and quoted a portion of MPEP 2173.05(g).  The MPEP discloses “for what it fairly conveys to a person of ordinary skill in the pertinent art in which it is used”.  Speer is in the same art of pavement markers.  In rejecting claim 2, the structural elements are met.  Since the claim only requires those structural elements, the functional limitations are therefore also met.  It is not clear how the functional limitations narrow the structural limitations.
Appellant again argues that Speer does not show the first protective rib width being shorter than the first protective shield width, but Speer clearly shows that in Figure 1.  The argument Appellant makes of Speer not giving any indication that the top ledge extends a suitable width to shield the reflective strip from downward spray is inconsequential because Speer is not required to explicitly disclose that.
Appellant states (in the bottom half of the page numbered “23”) that “it is not clear that the Examiner has asserted inherency.”  However, Examiner did not set forth an argument of inherency.  Appellant’s argument that “Speer would not inherently protect a reflective portion therein from downward spray or backsplash” is inconsequential because the rejection does not say that Speer’s pavement marker would inherently protect the reflective portion.  All that was required of claim 2 were the structural elements.  The “substantially shield” clauses do not further limit the structure.  The structure is met, so the performed consideration is met.

In the same paragraph, Appellant refers to the Declaration filed and states that most other companies selling temporary flexible pavement markers offer the same type of marker with a cover to protect the reflective portions from spray.  However, those sold products were not relied on in the rejection.  Appellant continues this argument on the page numbered “25” and states “Thus, the Declaration clearly supports that, more likely than not, Speer’s pavement marker would have been installed on a roadway when covered by a removable protective layer…Nothing in Speer contradicts this factual based finding.”  This argument is nonsensical on multiple levels.  First, Appellant’s “more likely than not” already suggests that Appellant’s statement is conjecture, and is, in fact, not a factual based finding.  Second, there is nothing in Speer’s disclosure about a removable cover.  Speer’s disclosure is the evidence, and there is nothing in Speer about a removable cover.  What is sold by Pexco or anyone else is irrelevant.  Appellant’s statement (last three lines on the page numbered “25”) that “Pexco has sold a marker like that shown in Speer that includes a removable cover” is irrelevant because the rejection does not rely on Pexco or any sold product.
Appellant further argues (on the page numbered “26”) that “it simply does not make sense that Pexco would sell the very commercial embodiment of the Speer marker with an extraneous protective cover if the ledges provided protection from downward spray and spray backsplash…Rather, it is far more likely that Speer’s ledges do not provide protection from downward spray and spray backsplash.”  These statements are conjecture.  Pexco could provide a removable cover to simply prevent the reflective strips from being scratched during shipping and handling.  Regardless, the product sold by Pexco was not used in the rejection.  There is no evidence that Speer required a removable cover or removable protective layer.  Speer’s disclosure is the evidence.
Appellant does not provide further arguments against the rejection of claims 3, 24, and 25, only relying on the arguments to the rejection of claim 2.
Appellant argues against the rejection of claim 16, asserting that one of ordinary skill in the art would have to change a number of distinct parts such as the base, the stand, the reflective strip, and the ledge widths.  It is noted that the dimensions of the reflective strip and the bottom ledge are not even claimed; all that is claimed in claim 16 is the base length and width, the stand length, and the first protective shield width.  Speer is already in the art of pavement markers with a base, a stand, and top and bottom ledges.  It would not make sense to modify Speer to have a part be so small that it does not function as intended, or to be so big that it is a hindrance on the road.  It is additionally noted that the claimed limitations of the base being about one inch wide and about four inches long and the stand being about four inches long are not novel; Apex has a pavement marker (one of Appellant’s cited references filed on 05/10/2021) and clearly shows a base that is about one inch wide and about four inches long and the stand being about four inches long.  Examiner disagrees with Appellant’s argument that Speer does not disclose the first protective rib width being shorter than the first protective shield width, because this is clearly shown in Speer’s Figure 1.
Appellant’s arguments on the page numbered “29” just echo arguments already made about Speer not disclosing downward spray or spray backsplash, that other pavement markers use a clear, removable, protective layer, and that Pexco sells a marker like that shown in Speer; these arguments have been addressed.
Appellant argues in the second paragraph on the page numbered “30” that “Examiner did not explain why one skilled in the art would modify Speer to arrive at the dimensions of claim 16.  It is noted that Appellant’s specification does not provide criticality for those dimensions.  Speer is in the pertinent art of pavement markers, and already shows a base, a stand, and top and bottom ledges.  The modification of the dimensions claimed in claim 16 are obvious because one of ordinary skill in the art would not choose a part so small that it would not function as intended, and would not choose something so large that it would be a hindrance on the road.  And again, the Apex pavement marker (one of Appellant’s cited references filed on 05/10/2021) clearly shows a base that is about one inch wide and about four inches long and the stand being about four inches long, so these similar dimensions are already known in the art.
Regarding the rejection to claim 26, Appellant argues (on the bottom half of the page numbered “30”) “if one were to…measure”.  Again, there is no part of the rejection that relies on any measurement.
Appellant does not provide any additional arguments pertaining to the rejection of claim 27.
Regarding the rejection of claim 2 using Speer in view of Edouart, for some reason Appellant argues using the MPEP with respect to an arrangement of parts.  However, the rejection does not rely on rearranging parts.  This argument is moot.
Appellant argues on the bottom half of the page numbered “34” that “Examiner’s arguments do not support a finding that one of ordinary skill in the art would have found obvious (based on design choice or for any other reason) to modify Speer based on the teaching of Edouart.”  It is unclear why not.  Speer shows in a perspective view that the first protective rib width is shorter than the first protective shield width.  Edouart teaches a flexible pavement marker and just concretes that suggestion from Speer’s perspective view since Edouart’s Figure 4 is squarely on the side view.
Appellant’s arguments on the pages numbered “35” through “36” have already been addressed.
Regarding the rejection of independent claim 6 using Edouart in view of Attar, Appellant argues “Rounding the top of the marker as shown in Attar would not clearly help to block spray.  Likewise, leaving the bottom surface of the “top knob” on the marker perpendicular to the stand (as shown in Fig. 5) would not seem to assist in blocking spray while still providing visibility to oncoming traffic.”  However, the scope of the language of the claim does not distinguish the structure.  It is noted that this argument does not even make sense, since Appellant’s own Figures 3 and 9 show a bottom surface that is perpendicular to the stand and purportedly would assist in blocking spray.  
Examiner is bringing to light the fact that Appellant, in a different application, provided a claim limitation that does distinguish the structure, and that application was allowed.
Appellant does not provide any new or unaddressed arguments in the pages numbered “39” through “41”.
The Affidavit filed 5/10/2021 has been considered, along with every other Affidavit filed throughout prosecution.  The Affidavit is not found persuasive because Appellant discusses a pavement marker sold by Pexco; the argument is inconsequential because the rejection does not rely on Pexco, or any other sold or marketed product.  Appellant also claims a sales increase even with the pavement marker of the instant application costing $0.10 more than a Speer-type marker.  Attention is to drawn to Appellant’s use of the phrase “Speer-type marker”; this is not Speer’s marker, is the point.  Additionally, Appellant’s statements of success do not establish a nexus between the claimed invention and evidence of commercial success according to what is required in the MPEP.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/KATHERINE J CHU/Examiner, Art Unit 3671                                                                                                                                                                                                        
Conferees:
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.